NO. 07-02-0497-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                    AUGUST 6, 2003

                         ______________________________


                          CHAD GALE SNIDER, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B13816-0009; HONORABLE ED SELF, JUDGE

                         _______________________________


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Following abatement of this appeal and remand of the cause, the trial court held a

hearing to determine whether appellant wished to prosecute his appeal. During the

hearing, appellant indicated he wished to have his appeal dismissed. Pursuant to the trial

court’s instructions, appellant’s counsel prepared a waiver of appellant’s right to appeal,
which the trial court found appellant executed freely and voluntarily. No decision of this

Court having been delivered, we dismiss this appeal. No motion for rehearing will be

entertained and our mandate will issue forthwith.1


       Accordingly, the appeal is dismissed.




                                                 Phil Johnson
                                                 Chief Justice




Do not publish.




       1
       Rule 42.2(a) of the Texas Rules of Appellate Procedure requires a written
withdrawal of a notice of appeal to be filed in duplicate in this Court. Appellant’s written
waiver of his right to appeal was filed with the Hale County District Clerk. However,
appellant’s intention being clear, we apply Rule 2 to suspend the operation of Rule 42.2(a).

                                             2